Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Objection to the Specification
2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.	


Non-Art Rejection
3.	35 U.S.C. § 101 reads as follows:
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title".

4.	Claims 1-12 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to nonstatutory subject matter as not falling within one of the four statutory categories of invention (i.e., a process, machine, manufacture or composition of matter).
	Claims 1-12 are not directed to a process, machine, manufacture or composition of matter. The claimed element’s “data collection unit”, “data analysis unit” and “ monitoring unit”are non-structural limitations, and in light of the specification these are disclosed as being software (see paragraph 0043). Therefore, the claimed subject matter as a whole fails to fall within the definition of a process, machine, manufacture or composition of matter, patentable eligible category subject matter.
	The claim may be amended by adding specific structural hardware elements. 
Art Rejection
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1 and 5-7 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Porag, U.S. pat. Appl. Pub. No. 2019/0116100.
	Per claims 1 and 7, Porag discloses a monitoring system for monitoring communication related to an FA network comprising:
a) a data collection unit collecting data indicating a status of communication on the FA network (see par 0025);
b) a data analysis unit analyzing the data collected according to pre-registered information (i.e., protocol template) related to a setting of the communication on the FA network, and generating monitoring setting information for monitoring the communication (see par 0025); and
c) a monitoring unit monitoring communication to be monitored according to the monitoring setting information, i.e., aggregated M2M data (see par 0026).
	Per claim 5, Porag teaches that monitoring unit (i.e., mirrored port) is included in a control device (i.e., network switch) connected to the FA network (see par 0025).
	Per claim 6, Porag teaches monitoring communication according to monitoring setting information, e.g., a sensor (see par 0017), collecting data indicating status of communication on the FA network (par 0018), analyzing the data collected according to pre-registered information (i.e., protocol template) related to a setting of the communication on the FA network and generating the monitoring setting information for monitoring the communication, i.e., aggregated M2M data (see par 0026).

	
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9.	Claims 2-3, 8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Porag and further in view of Pendleton, U.S. pat. Appl. Pub. No. 2013/0155882.
	Per claim 2, Porag teaches that the monitoring setting information comprises a threshold value of the communication to be monitored, and the monitoring unit outputs a notification/alert when the communication exceeds the threshold value (see par 0026). 
Porag does not explicitly teach that the monitored data comprises a bandwidth. However, Pendleton discloses a system for monitoring bandwidth in the network to ensure data integrity (see Pendleton, par 0002), wherein an alert will be sent to a user when bandwidth usage exceeds a threshold (see Pendleton, par 0038).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Porag with Pendleton teaching because monitoring bandwidth would have helped to ensure data integrity, i.e., for not exceeding the max bandwidth usage (see Pendleton, par 0002).
	Per claim 3, Pendleton also teaches storing information associated with the bandwidth usage in a table comprising name/location of transmission source, name/location of transmission destination, name indicating communication between source and destination (network name and protocols), frequency of data exchange (times and duration), and total amount  of communication data (see par 0024). Pendleton also teaches displaying the actual (monitored) communication on a display unit (see par 0033).
	Claims 8 and 10-11 are similar in scope as that of claims 2-3.

9.	Claims 4, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Porag and Pendleton and further in view of Badakere, U.S. pat. No. 8,565,755.
	Pendleton teaches providing a user interface to allow a user to select options to operate the monitoring system (see par 0033). Neither Porag nor Pendleton teach providing a user option to reject the communication between the transmission source and the transmission destination. However, Badakere discloses a network monitoring system capable of detecting unusual traffic, i.e., traffic that causes high bandwidth usage, and allowing such unusual traffic to be blocked or terminated (see Badakere, col 6, ln 60 – col 7, ln 27).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify Porag with Badakere teaching because it would have enabled detect and terminate malfunction device and/or malicious activity in the network (see Badakere, col 7, ln 16-20).


Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viet Vu whose telephone number is 571-272-3977. The examiner can normally be reached on Monday through Thursday from 8:00am to 6:00pm. The Group general information number is 571-272-2400. The Group fax number is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Umar Cheema, can be reached at 571-270-3037.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. 

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Viet D Vu/
Primary Examiner, Art Unit 2448
5/24/22